Citation Nr: 1504929	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In a statement signed by the Veteran and received by VA on November 24, 2014, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement signed by the Veteran and received by VA on November 24, 2014, the Veteran stated that he wished to withdraw all appeals he has before the Board, which includes the claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for an acquired psychiatric disorder is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


